          Case: 3:20-cv-00222-JMV Doc #: 8 Filed: 09/14/20 1 of 3 PageID #: 24




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

DONOVAN WILLINGHAM                                                                          PLAINTIFF

v.                                                                                No. 3:20CV222-JMV

WARDEN R. VEGARA                                                                         DEFENDANT


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Donovan Willingham,

who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the

Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit.

The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of

action against “[e]very person” who under color of state authority causes the “deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The

plaintiff alleges that the defendants lost some of his personal property when he was moved from one

prison location to another. For the reasons set forth below, the instant case will be dismissed for

failure to state a claim upon which relief could be granted.

                                          Factual Allegations

        On February 21, 2020, while moving inmates from one location to another, Commander Lake

told 117 inmates that they must put their personal property into a blue cart before entering their

respective buses. Plaintiff Donovan Willingham did so, but he never received his property back after

he reached his destination. He still has not received his personal property.

                          Taking of Property Without Due Process of Law

        The random and unauthorized deprivation of a prisoner’s property by a state actor does not

violate the prisoner’s due process rights if the state provides an adequate post-deprivation remedy. See
            Case: 3:20-cv-00222-JMV Doc #: 8 Filed: 09/14/20 2 of 3 PageID #: 25




Hudson v. Palmer, 468 U.S. 517, 533 (1984); Parratt v. Taylor, 451 U.S. 527, 541-44 (1981),

overruled in part by Daniels v. Williams, 474 U.S. 327, 330-31 (1986). This rule, the Parratt/Hudson

doctrine, provides “that no constitutional claim may be asserted by a plaintiff who was deprived of his

liberty or property by negligent or intentional conduct of public officials, unless the state procedures

under which those officials acted are unconstitutional or state law fails to afford an adequate post-

deprivation remedy for their conduct.” Martin v. Dallas County, Tex., 822 F.2d 553, 555 (5th Cir.

1987); see also Hudson, 486 U.S. at 533, Daniels, 474 U.S. at 330-31; White v. Epps, 411 Fed.Appx.

731 (5th Cir. 2011). Thus, the initial question before the court as to the plaintiff’s claim regarding the

taking of his property is whether Mississippi law affords him an adequate post-deprivation remedy for

his loss.

        In most circumstances, suits against the Mississippi government would be controlled by the

Mississippi Tort Claims Act, Miss. Code Ann. § 11-46-9 (“MTCA”), which became effective on April

1, 1993. As to suits filed by prisoners, the MTCA states:

        (1) A governmental entity and its employees acting and within the course scope of
        their employment or duties shall not be liable for any claim:

                ...

        (m) Of any claimant who at the time the claim arises is an inmate of any detention
        center, jail, workhouse, penal farm, penitentiary or other such institution, regardless of
        whether such claimant is or is not an inmate of any detention center, jail, workhouse,
        penal farm, penitentiary or other such institution when the claim is filed.

Miss. Code Ann. § 11-46-9(1)(m). At first blush, this statute would seem to foreclose any remedies

the plaintiff may have under state law. However, the plaintiff’s remedy for the taking of property

arises directly from the Constitution of the State of Mississippi, which cannot be circumvented

through a state statute. Pickering v. Langston Law Firm, P.A., 88 So.3d 1269 (Miss. 2012). The

unlawful taking of an inmate’s property can violate Article 3, Section 17 of the Constitution of the

                                                       -2-
          Case: 3:20-cv-00222-JMV Doc #: 8 Filed: 09/14/20 3 of 3 PageID #: 26




State of Mississippi. Bishop v. Reagans, 2012 WL 1804623 (S.D. Miss.), citing Johnson v. King, 85

So.3d 307 (Miss.App.,2012). Article 3, Section 17 of the Mississippi Constitution reads:

        Private property shall not be taken or damaged for public use, except on due
        compensation being first made to the owner or owners thereof, in a manner to be
        prescribed by law; and whenever an attempt is made to take private property for a use
        alleged to be public, the question whether the contemplated use by the public shall be
        a judicial question, and, as such, determined without regard to legislative assertion that
        the use is public.

The circumstances in Johnson are legally indistinguishable from those in the instant case. The prison

officials in that case confiscated Johnson’s drinking mug and disposed of it. Johnson v. King, 85

So.3d 307, 311-312 (Miss. App. 2012). Johnson had purchased the mug from the canteen with his

own money. Id. The mug as purchased was not considered contraband, and Johnson had not

modified the mug in such a way to turn it into contraband. Id. The Mississippi Court of Appeals held

that, under these circumstances, the taking of Johnson’s mug violated the Mississippi Constitution and

that prison officials had to either replace the mug or compensate Johnson for the fair value of the mug.

Id. Those facts mirror the facts in the present case. As such, the plaintiff in this case has an adequate

remedy under state law, and his claims for the taking of his property without due process of law must

be dismissed.

                                               Conclusion

        For the reasons set forth above, the instant case will be dismissed for failure to state a claim

upon which relief could be granted. A final judgment consistent with this memorandum opinion will

issue today.

        SO ORDERED, this, the 14th day of September, 2020.


                                                         /s/ Jane M. Virden
                                                         UNITED STATES MAGISTRATE JUDGE

                                                       -3-
